EXHIBIT 10.1

 

LAS VEGAS SANDS, LLC

and

VENETIAN CASINO RESORT, LLC

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT (“Amendment”) TO AMENDED AND RESTATED CREDIT AGREEMENT is
dated as of September 16, 2005 and entered into by and among LAS VEGAS SANDS,
LLC (“LVSI”), a Nevada limited liability company, and VENETIAN CASINO RESORT,
LLC (“Venetian”), a Nevada limited liability company, as joint and several
obligors (each of LVSI and Venetian, a “Borrower” and, collectively, the
“Borrowers”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF
(each individually referred to herein as a “Lender” and collectively as the
“Lenders”), THE BANK OF NOVA SCOTIA (“Scotia Capital”) as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), COMMERZBANK AG
(“Commerzbank”), THE CIT GROUP\EQUIPMENT FINANCING, INC. (“CIT”) and WELLS FARGO
FOOTHILL, INC. (“Foothill”) as documentation agents for the Lenders (in such
capacity, the “Documentation Agents”), and GOLDMAN SACHS CREDIT PARTNERS L.P.
(“Goldman”) and Scotia Capital as Joint Lead Arranger and Joint Bookrunner
(collectively, in such capacity the “Arranger”), and Goldman as syndication
agent for the Lenders (in such capacity, the “Syndication Agent”).

R E C I T A L S

WHEREAS, the parties hereto previously entered into that certain Amended and
Restated Credit Agreement dated as of February 22, 2005 (the “Agreement”); and

WHEREAS, Borrowers have requested that certain amendments be made to the
Agreement to increase the Maximum Consolidated Capital Expenditures Amount and
the Requisite Lenders have agreed to amend the Agreement to provide for such
increase on the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

A.         Capitalized Terms. Capitalized terms used and not otherwise defined
in this Amendment (including the recitals hereto) shall have the meanings
ascribed to such terms in the Agreement.

 

B.          Amendment to Agreement – Affirmative Covenants. Section 7.14 of the
Agreement is hereby amended and restated in its entirety as follows:

 

“7.14

Consolidated Capital Expenditures.

 

 

 



 

 

(a) The Borrowers shall not, and shall not permit their Restricted Subsidiaries
to, make or incur Consolidated Capital Expenditures, in any period indicated
below, in an aggregate amount in excess of the corresponding amount (the
“Maximum Consolidated Capital Expenditures Amount”) set forth below opposite
such period; provided that any such amount referred to below, if not expended in
the period in which it is permitted, may be carried over for expenditure in (but
only in) the next succeeding such period; provided further that the Maximum
Consolidated Capital Expenditures Amount for any period beginning January 1,
2005 or later and consisting of fewer than a full Fiscal Year shall be pro rated
for the number of days in such period:

Four Fiscal Quarter

Period

Maximum

Consolidated Capital

Expenditures Amount

The Fiscal Year beginning January 1, 2005 and ending December 31, 2005

$120,000,000

The Fiscal Year beginning January 1, 2006 and ending December 31, 2006

$90,000,000

Each subsequent Fiscal Year (or portion thereof) through the Final Completion
Date

$50,000,000

The period beginning on the day following the Final Completion Date and ending
on December 31 of that calendar year, and each subsequent Fiscal Year (or, in
the case of the Fiscal Year in which the Maturity Date occurs, portion thereof)
through the Maturity Date

 

$80,000,000

(b) Notwithstanding the foregoing, the Borrowers and their Restricted
Subsidiaries may make or incur Consolidated Capital Expenditures (which
Consolidated Capital Expenditures will not be included in any determination of
Maximum Consolidated Capital Expenditures under the foregoing clause (a))
(i) with the proceeds of equity contributions to the Borrowers or any of their
Restricted Subsidiaries by any Person other than a Borrower or any Restricted
Subsidiary, provided that (x) no Event of Default or Potential Event of Default
shall have occurred and be continuing when such Consolidated Capital Expenditure
is made or incurred and (y) the applicable Borrower or Restricted Subsidiary
notifies the Administrative Agent in writing that such proceeds (or applicable
portion thereof) are to be used for Consolidated Capital Expenditures or
(ii) with insurance proceeds received by the Borrowers or any of their
Restricted Subsidiaries from any Event of Loss so long as such Consolidated
Capital Expenditures are to replace, repair or restore any properties or assets
in respect of which such proceeds were paid.

C.         No Other Amendments. Except for the amendments expressly set forth in
Section B of this Amendment, the Agreement shall remain unchanged and in full
force and effect. Nothing in this Amendment is intended, or shall be construed,
to constitute a waiver, novation or an accord and satisfaction of any of the
Obligations under or in connection with the Agreement

 

2

 



 

or to modify, affect or impair the perfection or continuity of the Liens granted
pursuant to the Collateral Documents.

D.        Conditions to Effectiveness. The amendments contained in Section B of
this Amendment shall become effective upon the date of this Amendment, subject
to the satisfaction of each of the following conditions:

 

(i)         the Administrative Agent shall have received two (2) originals of
this Amendment duly executed, completed and delivered by each of the Borrowers
and the written concurrence of the Requisite Lenders; and

 

(ii)        there shall have occurred and be continuing no Event of Default and
no event which, with the giving of notice or the lapse of time or both, could
constitute such an Event of Default and, after giving effect to this Amendment,
there shall have occurred no Event of Default and no Event which, with the
giving of notice or lapse of time or both, could constitute an Event of Default.

 

E.

Reference to and Effect on the Agreement and the Other Loan Documents.

(i)         On and after the effectiveness of this Amendment, each reference in
the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Agreement or Credit Agreement, and each reference
in the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement shall mean and be a
reference to the Agreement, as amended herein.

(ii)        Except as specifically amended by this Amendment, the Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii)       The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Agreement or any of the other Loan Documents.

F.         Reimbursement of Expenses and Costs. Borrowers acknowledge that all
costs, fees and expenses as described in subsection 10.2 of the Agreement
incurred by Administrative Agent and its counsel with respect to this Amendment
and the documents and transactions contemplated hereby shall be for the account
of Borrowers.

G.         Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

H.         Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND

 

3

 



 

SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

I.          Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.

 

J.          Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

 

 

4

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWERS:

 

LAS VEGAS SANDS, LLC

 

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

 

 

VENETIAN CASINO RESORT, LLC

 

By:

Las Vegas Sands, LLC its managing member

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

 

 

LENDERS:

THE BANK OF NOVA SCOTIA,

as a Lender, Administrative Agent and Arranger

 

 

By:

/s/ Chris Osborn

 

 

Name: Chris Osborn

 

 

Title:

Managing Director

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender, Arranger and Syndication Agent

 

 

By:

/s/ Elizabeth Fischer

 

 

Name: Elizabeth Fischer

 

 

Title: Authorized Signatory



 

COMMERZBANK AG, New York and Grand Cayman Branches, as a Documentation Agent and
as a Lender

 

 

 

 

 

By:

/s/ Karla Wirth

 

 

Name: Karla Wirth

 

Title:

AVP

 

 

 

By:

/s/ Yangling Si

 

 

Name: Yangling Si

 

Title:

AVP

 

 

 

THE CIT GROUP\EQUIPMENT FINANCING, INC.,

as a Documentation Agent and as a Lender

 

 

By:

/s/ Katie J. Saunders

 

 

Name: Katie J. Saunders

 

Title: Vice President

 

 

 

WELLS FARGO FOOTHILL, INC.,

as a Documentation Agent and as a Lender

 

 

By:

/s/ Michael R. Bohannon

 

 

Name: Michael R. Bohannon

 

Title: SVP

 

 

 

Jasper CLO, Ltd.

By: Highland Capital Management L.P., As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

By:

/s/ Todd Travers

 

 

Name: Todd Travers

 

 

Title:

Assistant Secretary

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 



Loan Funding VII LLC

 

 

 

 

By: Highland Capital Management L.P., As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

as a Lender

 

 

By:

/s/ Todd Travers

 

 

Name: Todd Travers

 

 

Title:

Assistant Secretary

Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

 

Veritas CLO I, Ltd.

as a Lender

 

 

By:

/s/ John T. Spellman

 

 

Name: John T. Spellman

 

 

Title:

Executive Director

 

 

Veritas CLO II, Ltd.

as a Lender

 

 

By:

/s/ John T. Spellman

 

 

Name: John T. Spellman

 

 

Title:

Executive Director

 

 

Scotiabank (Ireland) Limited

as a Lender

 

 

By:

/s/ Tony O’Brien

 

 

Name: Tony O’Brien

 

 

Title:

Senior Manager

 

 



VAN KAMPEN

SENIOR LOAN FUND

By: Van Kampen Asset Management

as a Lender

 

 

 

By:

/s/ Darvin D. Pierce

 

 

Name: Darvin D. Pierce

 

Title:

Executive Direct

 

 

 

JP Morgan Chase Bank, N.A.

as a Lender

 

 

By:

/s/ Donald Shokrian

 

 

Name: Donald Shokrian

 

 

Title:

Managing Director

 

 

LCM I LIMITED PARTNERSHIP

By: Lyon Capital Management LLC,

As Collateral Manager

as a Lender

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

LYON CAPITAL MANAGEMENT LLC

 

Portfolio Manager

 

 

 

LCM II LIMITED PARTNERSHIP

By: Lyon Capital Management LLC,

As Collateral Manager

as a Lender

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

LYON CAPITAL MANAGEMENT LLC

 

Portfolio Manager

 

 

 

LCM III Ltd.

By: Lyon Capital Management LLC,

As Collateral Manager

as a Lender

 

 



 

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

LYON CAPITAL MANAGEMENT LLC

 

Portfolio Manager

 

 

 

LCM IV Ltd.

By: Lyon Capital Management LLC,

As Collateral Manager

as a Lender

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

LYON CAPITAL MANAGEMENT LLC

 

Portfolio Manager

 

 

 

Nationwide Mutual Insurance Company

 

 

By:

/s/ Wayne T. Frisbee

 

 

Name: Wayne T. Frisbee

 

 

Title: Vice President-Portfolio Management

 

 

Nationwide Life Insurance Company

 

 

By:

/s/ Wayne T. Frisbee

 

 

Name: Wayne T. Frisbee

 

 

Title: Vice President-Portfolio Management

 

 

AIB Debt Management Limited

 

 

By:

/s/ John Farrace

 

 

Name: John Farrace

 

Title:

SVP

 

 

By:

/s/ Martin Chin

 

 

Name: Martin Chin

 

Title:

SVP

 

 

 



 

 

 

Dresdner Bank AG, New York and Grand Cayman Branches

as a Lender

 

 

By:

/s/ Brian Schneider

 

 

Name: Brian Schneider

 

Title:

Vice President

 

 

By:

/s/ Daniel Conlon

 

 

Name: Daniel Conlon

 

Title:

Director

 

 

 

SENIOR DEBT PORTFOLIO

By: Boston Management and Research as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON SENIOR INCOME TRUST

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

Title:

Vice President



 

 

EATON SENIOR CDO III, LTD.

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

____________________- EATON VANCE CDO V, LTD.

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON SENIOR CDO VI, LTD.

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

BIG SKY SENIOR LOAN FUND. LTD.

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 



 

 

GRAYSON & CO.

By: Boston Management and Research

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH,

through State Street Bank and Trust Company, N.A. as Fiduciary Custodian

By: Eaton Vance Management, Attorney-in-Fact.

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

BIG SKY III SENIOR LOAN TRUST

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON VANCE

VT FLOATING-RATE INCOME FUND

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 



 

 

EATON VANCE

LIMITED DURATION INCOME FUND

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

TOLLI & CO.

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON VANCE SENIOR

FLOATING-RATE TRUST

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 



 

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

By: Eaton Vance Management as Investment Advisor

as a Lender

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Title:

Vice President

 

 

 

Lehman Commercial Paper Inc.,

As a Lender

 

 

By:

/s/ V. Paul Arzoulan

 

 

Name: V. Paul Arzoulan

 

 

Title:

Authorized Signatory

 

 

Tuscany CDO, Limited

as a Lender

 

 

By:

/s/ PPM America, as Collateral Manager

 

PPM America, Inc.

 

 

Title: Collateral Manager

 

 

By:

/s/_____________________

 

Name:

 

 

Title:

Managing Director

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

as a Lender

 

 

By:

/s/ John O’Dowd

 

 

Name: John O’Dowd

 

 

Title:

Authorized Signatory

 

 

By:

/s/ Milena Grgic

 

 

Name: John O’Dowd

 

 

Title:

Authorized Signatory



 

 

COMERICA WEST INCORORATED.

As a Lender

 

By:

/s/ Brian C. Camden

 

 

Name: Brian C. Camden

 

 

Title:

Corporate Banking Representative

 

 

ARES IV CLO LTD.

By: Ares CLO Management IV, L.P.,

Its: Investment Manager

 

By: Ares CLO GP IV, LLC

Its: Managing Member

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

ARES V CLO LTD.

By: Ares CLO Management V, L.P.,

Its: Investment Manager

 

By: Ares CLO GP V, LLC

Its: Managing Member

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

ARES VI CLO LTD.

By: Ares CLO Management VI, L.P.,

Its: Investment Manager

 

By: Ares CLO GP VI, LLC

Its: Managing Member

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 



 

 

ARES VII CLO LTD.

By: Ares CLO Management VII, L.P.,

Its: Investment Manager

 

 

By: Ares CLO GP VII, LLC

Its: General Partner

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

ARES VIII CLO LTD.

By: Ares CLO Management VIII, L.P.,

Its: Investment Manager

 

By: Ares CLO GP VIII, LLC,

Its: General Partner

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

ARES IX CLO LTD.

By: Ares CLO Management IX, L.P.,

Its: Investment Manager

 

By: Ares CLO GP IX, LLC

Its: General Partner

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

ARES X CLO LTD.

By: Ares CLO Management X, L.P.,

Its: Investment Manager

 

By: Ares CLO GP X, LLC,

Its: General Partner

 

By:

/s/ Seth J. Brufsky

 

 

Name: Seth J. Brufsky

 

Title: Vice President

 

 

 

 



 

 

By:

Ares Enhanced Loan Management, L.P.,

Its:

Investment Manager

 

 

By:

Ares Enhanced Loan GP, LLC

Its:

General Partner

 

 

By:

/s/ Seth J. Burfsky

 

 

Name: Seth J. Brufsky

 

Title:

Vice President

 

 

 

IKB Capital Corporation

as a Lender

 

 

By:

/s/ Wolfgang Boeker

 

 

Name: Wolfgang Boeker

 

 

Title:

Senior Vice President

 

 

AVALON CAPITAL LTD. 3

By:

INVESCO Senior Secured Management, Inc.

 

as Asset Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

CHAMPLAIN CLO, LTD.

By:

INVESCO Senior Secured Management, Inc.

 

as Collateral Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

AIM FLOATING RATE FUND

By:

INVESCO Senior Secured Management, Inc.

 

as Sub-Adviser

 

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 



LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

By:

INVESCO Senior Secured Management, Inc.

 

as Portfolio Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

NAUTIQUE FUNDING LTD.

By:

INVESCO Senior Secured Management, Inc.

 

as Collateral Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

SEQUILS-LIBERTY, LTD.

By:

INVESCO Senior Secured Management, Inc.

 

as Collateral Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

SAGAMORE CLO LTD.

By:

INVESCO Senior Secured Management, Inc.

 

as Collateral Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 



 

 

SARATOGA CLO I, LIMITED

By:

INVESCO Senior Secured Management, Inc.

 

as Asset Manager

 

 

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

Atrium CDO Funding

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 

Atrium IV Funding

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 

Madison Park Funding

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 

Castle Garden Funding

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 



 

 

 

CSAM Funding IV

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 

CSAM Syndicated Loan Fund

as a Lender

 

 

By:

/s/ Andrew H. Marshak

 

 

Name: Andrew H. Marshak

 

Title: Authorized Signatory

 

 

 

Hamilton Floating Rate Fund, LLC,

as a Lender

 

 

By:

/s/ Dean Stephan

 

 

Name: Dean Stephan

 

 

Title: Managing Director

 

 

Citadel Hill 2000 Ltd.

as a Lender

 

 

By:

/s/ Harry Amyote

 

 

Name: Harry Amyote

 

 

Title: Authorized Signatory

 

 

BABSON CLO LTD. 2004-1

BABSON CLO LTD. 2003-1

BABSON CLO LTD. 2005-1

BABSON CLO LTD. 2005-1I

By: Babson Capital Management LLC as Collateral Manager

 

 



 

 

 

By:

/s/ Adrienne Musgnug

 

 

Name: Adrienne Musgnug

 

Title: Managing Director

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Advisor

 

 

By:

/s/ Adrienne Musgnug

 

 

Name: Adrienne Musgnug

 

Title: Managing Director

 

 

 

BILL & MELINDA GATES FOUNDATION

By: Babson Capital Management LLC as Investment Advisor

 

 

By:

/s/ Adrienne Musgnug

 

 

Name: Adrienne Musgnug

 

Title: Managing Director

 

 

 

Arabesque c/o Aladdin Capital

as a Lender

 

 

By:

/s/ Arika Lakhmi

 

 

Name: Arika Lakhmi

 

Title: None Listed

 

 

 

Landmark IV

as a Lender

 

 

By:

/s/ Arika Lakhmi

 

 

Name: Arika Lakhmi

 

Title: None Listed

 

 

 

 



 

 

Landmark V

as a Lender

 

 

By:

/s/ Arika Lakhmi

 

 

Name: Arika Lakhmi

 

Title: None Listed

 

 

 

Catham Light II CLO, Limited

By: Sankaty Advisors, LLC as Collateral Manager

as a Lender

 

 

By:

/s/ Timothy Barns

 

 

Name: Timothy Barns

 

 

Title:

Senior Vice President

 

 

Sankaty Advisors, LLC

as Collateral Manager for Race Point III CLO, Ltd. As Term Lender

as a Lender

 

 

By:

/s/ Timothy Barns

 

 

Name: Timothy Barns

 

 

Title:

Senior Vice President

 

 

Whitehorse II, Ltd.

By: Whitehorse Capital Partners, L.P. as Collateral Manager

as a Lender

 

 

By:

/s/ Ethan M. Underwood, CPA

 

 

Name: Ethan M. Underwood, CPA

 

Title:

Portfolio Manager

 

 

 

Whitehorse III, Ltd.

By: Whitehorse Capital Partners, L.P. as Collateral Manager

as a Lender

 

 



 

 

 

By:

/s/ Ethan M. Underwood, CPA

 

 

Name: Ethan M. Underwood, CPA

 

Title:

Portfolio Manager

 

 

 

Morgan Stanley Prime Income Trust

as a Lender

 

 

By:

/s/ Jinny K. Kim

 

 

Name: Jinny K. Kim

 

Title: Vice President

 

 

 

Addision CDO Limited

By:

Pacific Investment Management Company LLC

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

Loan Funding III LLC

By:

Pacific Investment Management Company LLC

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

PIMCO Floating Rate Income Fund

By:

Pacific Investment Management Company, LLC

 

 

as its Investment Advisor, acting through Investors

Fiduciary Trust Company in the Nominee Name of IFTCO

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

Title: Managing Director



 

 

PIMCO Floating Rate Strategy Fund

By:

Pacific Investment Management Company, LLC

 

 

as its Investment Advisor, acting through Investors

Fiduciary Trust Company in the Nominee Name of IFTCO

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

SEQUILS-MAGNUM, LTD.

By:

Pacific Investment Management Company LLC,

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

Southport CLO, Limited

By:

Pacific Investment Management Company LLC,

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

Waveland – INGOTS, LTD.

By:

Pacific Investment Management Company LLC,

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

 



 

 

Wrigley CDO, Ltd.

By:

Pacific Investment Management Company LLC,

as its Investment Advisor

 

 

By:

/s/ Mohan V. Phansalkar

 

 

Name: Mohan V. Phansalkar

 

Title: Managing Director

 

 

 

Apidos CDO I

as a Lender

 

 

By:

/s/ John W. Stelwagon

 

 

Name: John W. Stelwagon

 

Title: Managing Director

 

 

 

Apidos CDO II Warehouse

as a Lender

 

 

By:

/s/ John W. Stelwagon

 

 

Name: John W. Stelwagon

 

Title: Managing Director

 

 

 

Apidos CDO III Warehouse

as a Lender

 

 

By:

/s/ John W. Stelwagon

 

 

Name: John W. Stelwagon

 

Title: Managing Director

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

as a Lender, Arranger and Syndication Agent

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

Name: Bruce H, Mendelsohn

 

Title: Authorized Signatory

 

 

 

 



 

 

Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio,

as a Lender

 

 

By:

/s/ John H. Costello

 

 

Name: John H. Costello

 

 

Title: Assistant Treasurer

 

 

Fidelity Advisor Series II: Fidelity Advisor Floating Rate High Income Funds,

as a Lender

 

 

By:

/s/ John H. Costello

 

 

Name: John H. Costello

 

 

Title: Assistant Treasurer

 

 

Ballyrock CDO I Limited

By:Ballyrock Investment Advisors LLC, as Collateral Manager,

as a Lender

 

 

By:

/s/ Lisa Rymut

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

 

Ballyrock CDO II Limited

By:Ballyrock Investment Advisors LLC, as Collateral Manager,

as a Lender

 

 

By:

/s/ Lisa Rymut

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer



Ballyrock CDO III Limited

By:Ballyrock Investment Advisors LLC, as Collateral Manager,

as a Lender

 

 

By:

/s/ Lisa Rymut

 

 

Name: Lisa Rymut

 

 

Title: Assistant Treasurer

 

 

BANK OF SCOTLAND

as a Lender

 

 

By:

/s/ Karen Weich

 

 

Name: Karen Weich

 

 

Title: Assistant Vice President

 

 

Foothill Income Trust II, L.P.

By FIT II CP, LLC,its Gen Partner

as a Lender

 

 

By:

/s/ Michael R. Bohannon

 

 

Name: Michael R. Bohanon

 

Title: Managing Member

 

 

 

The Foothill Group, Inc.

as a Lender

 

 

By:

/s/ Michael R. Bohannon

 

 

Name: Michael R. Bohanon

 

Title: SVP

 

 

 

Galaxy CLO 2003-1, Ltd.

By: AIG Global Investment Corp.

Its Collateral Manager

as a Lender

 

 

By:

/s/ Steven S. Oh

Name: Steven S. Oh

 

Title:

Managing Director



 

 

Galaxy II1, Ltd.

By: AIG Global Investment Corp.

Its Collateral Manager

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 

Title:

Managing Director

 

 

Galaxy IV CLO, Ltd.

By: AIG Global Investment Corp.

Its Collateral Manager

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 

Title:

Managing Director

 

 

Galaxy V CLO, Ltd.

By: AIG Global Investment Corp.

Its Collateral Manager

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 

Title:

Managing Director

 

 

SunAmerica Life Insurance Company

By: AIG Global Investment Corp.

Its Investment Adviser,

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 



 

 

Title:

Managing Director

 

 

SunAmerica Senior Floating Rate Fund, Inc.

By: AIG Global Investment Corp.

Its : Investment Adviser,

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 

Title:

Managing Director

 

 

SATURN TRUST

By: AIG Global Investment Corp.

Its

Investment Adviser,

as a Lender

 

 

By:

/s/ Steven S. Oh

 

 

Name: Steven S. Oh

 

 

Title:

Managing Director

 

 

Nuveen Tax Advantage Total Return Fund

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

Nuveen Floating Rate Income Fund Canada

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

 



 

 

Nuveen Floating Rate Income Fund

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

Nuveen Diversified Dividend Income Fund

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

Nuveen Floating Rate Income Opportunity Fund

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

Nuveen Senior Income Fund

By:

Symphony Asset Management, LLC

as a Lender

 

 

By:

/s/Gunther M. Stein

 

 

Name: Gunther M. Stein

 

Title: Portfolio Manager

 

 

 

KZH SOLEIL LLC,

as a Lender

 

 

By:

/s/ Susan Lee

 

 



 

 

Name: Susan Lee

 

Title: Authorized Agent

 

 

KZH SOLEIL-2 LLC,

as a Lender

 

 

By:

/s/ Susan Lee

 

 

Name: Susan Lee

 

 

Title: Authorized Agent

 

 

Citibank, N.A.

as a Lender

 

 

By:

/s/ J. Judge

 

 

Name: J. Judge

 

Title: VP

 

 

 

Franklin CLO III, Limited

as a Lender

 

 

By:

/s/ David Ardini

 

 

Name: David Ardini

 

Title: Vice President

 

 

Franklin CLO IV, Limited

as a Lender

 

 

By:

/s/ David Ardini

 

 

Name: David Ardini

 

Title: Vice President

 

 

Franklin CLO I, Limited

as a Lender

 

 

By:

/s/ David Ardini

 

 



 

 

Name: David Ardini

Title: Vice President

 

 

Franklin CLO II, Limited

as a Lender

 

 

By:

/s/ David Ardini

 

 

Name: David Ardini

 

Title: Vice President

 

 

FRANKLIN FLOATING RATE DAILY ACCESS FUND

as a Lender

 

 

By:

/s/ Richard Hsu

 

 

Name: Richard Hsu

 

 

Title: Vice President

 

 

Franklin Floating Rate Master Series

as a Lender

 

 

By:

/s/ Richard Hsu

 

 

Name: Richard Hsu

 

 

Title: Vice President

 

 

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

 

 

By:

/s/ David A. Buck

 

 

Name: David A. Buck

 

 

Title: Senior Vice President

 

 

FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND

as a Lender

 

 



 

 

By: Four Corners Capital Management LLC, as Sub-Adviser

 

 

By:

/s/ Adam Brown

 

 

Name: Adam Brown

 

 

Title: Senior Vice President

 

 

SECURITY INCOME FUND-INCOME OPPORTUNITY SERIES

as a Lender

By: Four Corners Capital Management LLC, as Sub-Adviser

 

 

By:

/s/ Adam Brown

 

 

Name: Adam Brown

 

 

Title: Senior Vice President

 

 

FOUR CORNERS CLO 2005-I, LTD

as a Lender

By: Four Corners Capital Management LLC, as Collateral Manager

 

 

By:

/s/ Adam Brown

 

 

Name: Adam Brown

 

 

Title: Senior Vice President

 

 

FORTRESS PORTFOLIO TRUST

as a Lender

By: Four Corners Capital Management LLC, as Investment Manager

 

 

By:

/s/ Adam Brown

 

 

Name: Adam Brown

 

 

Title: Senior Vice President

 

 

Citigroup Investments Corporate Loan Fund Inc.

By:

Citigroup Alternative Investments LLC

 

 



 

 

as a Lender

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

Title: Vice President

 

 

 

EAGLE MASTER FUND LTD.

By:Citigroup Alternative Investments LLC, as Investment Manager for an on behalf
of

Eagle Master Fund Ltd.

as a Lender

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

Title: Vice President

 

 

 

NEMEAN CLO, LTD.

By:West Gate Horizons Advisors LLC, as Investment Manager

 

 

By:

/s/ Cheryl Wasilewski

 

 

Name: Cheryl Wasilewski

 

Title: Sr. Credit Analyst

 

 

 

ECL Loan Funding LLC for itself or

as agent for BCL2 Loan Funding LLC

 

 

By:

/s/ Janet Haack

 

 

Name: Janet Haack

 

 

Title: As Attorney-In-Fact

 

 

Bushnell CBNA Loan Funding LLC, for itself

Or as agent for Bushnell CPPI Loan Funding LLC

as Lender

 

 

By:

/s/ Beata Konopko

 

 



 

 

Name: Beata Konopko

 

Title: As Attorney-In-Fact

 

 

Trumbull THC2 Loan Funding LLC, for itself or as

Agent for Thrumbull THC2 CFP1 Loan Funding LLC.

as Lender

 

 

By:

/s/ Beata Konopko

 

 

Name: Beata Konopko

 

 

Title: As Attorney-In-Fact

 

 

Stedman CBNA Loan Funding LLC, for itself or as agent

for Stedman CFPI Loan Funding LLC

as Lender

 

 

By:

/s/ Beata Konopko

 

 

Name: Beata Konopko

 

 

Title: As Attorney-In-Fact

 

 

UBS LOAN FINANCE LLC,

as a Lender

 

 

By:

/s/Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

Title: Director

 

 

By:

/s/ Toba Lumbantobing

 

 

Name: Toba Lumbantobing

 

Title: Associate Director

 

 

 

DUNES FUNDING LLC

As a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 



 

 

 

ELT LTD.

As a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

FOREST SPC LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

KALDI FUNDING LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

PINEHURST TRADING INC.

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

PPM MONARCH BAY FUNDING LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 



 

 

 

PPM SHADOW CREEK FUNDING LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

PPM SPYGLASS FUNDING TRUST

as a Lender

 

 

By:

/s/ Ann E. Morris

 

 

Name: Ann E. Morris

 

 

Title: Authorized Agent

 

 

SEMINOLE FUNDING LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

STANWICH LOAN FUNDING LLC

as a Lender

 

 

By:

/s/ Anna M. Tallent

 

 

Name: Anna M. Tallent

 

 

Title: Assistant Vice President

 

 

MERRILL LYNCH CAPITAL CORP.

as a Lender

 

 

By:

/s/ Michael E. O'Brien

 

 

Name: Michael E. O’Brien

 

Title: Vice President

 

 

 



 

 

 

LightPoint CLO 2004-1, Ltd.

LightPoint CLO III, Ltd,

LightPoint CLO IV, Ltd.

as an Investor

 

 

By:

/s/ Thomas A. Kramer

 

 

Name: Thomas A. Kramer

Title: Senior Managing Director & Chief Executive Officer

 

AVENUE CLO FUND, LIMITED,

as a Lender

 

 

By:

/s/ Richard D’Addario

 

 

Name: Richard D’Addario

 

 

Title: Senior Portfolio Manager

 

 

AVENUE CLO II, LIMITED,

as a Lender

 

 

By:

/s/ Richard D’Addario

 

 

Name: Richard D’Addario

 

 

Title: Senior Portfolio Manager

 

 



 



 

 

Acknowledged by:

MALL INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:

Venetian Casino Resort, LLC, as Managing Member



 

By:

Las Vegas Sands, LLC, as Managing Member

 

 

By: /s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

 

LIDO INTERMEDIATE HOLDING COMPANY, LLC,

a Delaware limited liability company

By:

Venetian Casino Resort, LLC, as Managing Member



 

By:

Las Vegas Sands, LLC, as Managing Member



 

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

 

VENETIAN VENTURE DEVELOPMENT, LLC,

a Nevada limited liability company

By:

Venetian Casino Resort, LLC, as Managing Member



 

By:

Las Vegas Sands, LLC, as Managing Member

 

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title:

General Counsel & Secretary

 



 



 

 

VENETIAN OPERATING COMPANY LLC,

a Nevada limited liability company

By:

Venetian Casino Resort, LLC, as Managing Member

 

By:

Las Vegas Sands, LLC, as Managing Member

 

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title:

General Counsel & Secretary

 

VENETIAN MARKETING, INC.,

a Nevada corporation

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

Title:

Secretary

 

VENETIAN TRANSPORT LLC,

a Delaware limited liability company

By:

Las Vegas Sands, LLC, as Managing Member

 

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

LIDO CASINO RESORT, LLC,

a Nevada limited liability company

By:Lido Intermediate Holding Company, LLC, as Managing Member

 

By:

Venetian Casino Resort, LLC, as Managing Member



 

By: Las Vegas Sands, LLC, as Managing Member

Member

 

By:

/s/ Bradley K. Serwin

 

 

Name: Bradley K. Serwin

 

 

Title: General Counsel & Secretary

 

 

 

 

 